Citation Nr: 9930710	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-44 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a dysthymic 
disorder as secondary to the service-connected skin 
disability. 

3.  Entitlement to service connection for an amputation of 
the left middle finger as secondary to the service-connected 
skin disability.   

4.  Entitlement to an increased rating for dyshidrosis of the 
hands and feet with tinea manum and pedis, currently rated as 
30 percent disabling.     


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  As directed by the Board in its 
October 1988 remand, the veteran was afforded a hearing at 
the RO in June 1999 before the Board member rendering this 
decision, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 
1998). 

The attention of the RO is directed to testimony presented by 
the veteran as his June 1999 hearing with regard to a 
possible claim for service connection for an amputation of 
the right great toe.  This matter has not yet been considered 
by the RO and is therefore referred for appropriate action. 

FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the well-grounded claims on appeal 
has been obtained by the RO. 

2.  Service connection for post-traumatic stress disorder was 
denied by a February 1990 rating decision to which the 
veteran was notified in March 1990; a timely appeal of this 
decision to the Board was not presented, and this is the last 
final rating action addressing this issue on any basis.

3.  The evidence received since the February 1990 rating 
decision, principally in the form of clinical records 
reflecting a diagnosis of post-traumatic stress disorder, is 
neither cumulative nor redundant, and by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim for entitlement to service connection for 
post-traumatic stress disorder.  

4.  The record contains medical opinion etiologically linking 
the veteran's dysthymic disorder to his service-connected 
skin disability.   

5.  The veteran has not submitted competent medical evidence 
linking an amputation of the left middle finger to his 
service-connected skin disability.  

6.  The veteran's service-connected skin disability is 
manifested by extensive yellow hyperkeratotic scaling with 
fissuring in his palms; swelling, tenderness and maceration 
involving the toes and significant hyperkeratosis on the 
soles of his feet.

7.  It is not possible to apportion the amount of disability 
due to the veteran's service-connected skin from his 
nonservice-connected skin disability; the disability 
associated with the skin disorder is the equivalent of that 
associated with ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations.    


CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying entitlement to 
service connection for post-traumatic stress disorder is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (1999).

2.  Evidence received subsequent to the February 1990 rating 
decision with respect to the claim for entitlement to service 
connection for post-traumatic stress disorder is new and 
material; thus, the legal criteria for reopening this claim 
are met.  38 U.S.C.A. §§ 1110, 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (1999). 

3.  The veteran's dysthymic disorder is proximately due to or 
the result of the service connected skin disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.310 
(1999).  

4.  The claim for entitlement to service connection for an 
amputation of the left middle finger as secondary to the 
service-connected skin disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).   

5.  The criteria for a 50 percent rating, but no more, for 
dyshidrosis of the hands and feet with tinea manum and pedis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.118, Diagnostic Codes 7800-7819 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has 
been Presented to Reopen a claim for 
Service Connection for Post-traumatic 
Stress Disorder.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991).  A determination 
of service connection requires a finding of the existence of 
a current disability and an etiologic relationship between 
that disability and an injury or disease incurred in service.  
Edenfield v. Brown, 8 Vet.App. 384, 388 (1995); Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995).   

The RO has adjudicated the claim for service connection for 
post-traumatic stress disorder based on a de novo review of 
all the evidence of record, with no discussion of the fact 
that this issue was previously denied in a "final" rating 
action.  In this regard, by rating action dated in February 
1990, the RO, in part, denied the veteran's claim for 
entitlement to service connection for post-traumatic stress 
disorder on that basis that this condition was "not shown by 
the evidence of record."  The RO notified the veteran of 
this decision in March 1990, and a timely appeal to this 
decision was not perfected as required by 38 C.F.R. § 20.302 
(1999).  Thus, that portion of the February 1990 rating 
decision which denied service connection for post-traumatic 
stress disorder became "final."  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (1999).  
The February 1990 rating decision is the last final rating 
decision addressing the issue of entitlement to post-
traumatic stress disorder on any basis.  

Such final unappealed rating actions as the February 1990 
rating decision at issue in the instant case can be reopened 
upon the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 
38 C.F.R. § 3.156(a) (1999).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new", 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence is "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge, 155 F.3d 1356, 1359.  New evidence will 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, 155 F.3d 
at 1359.  

Applying the legal criteria to the facts of record, the Board 
notes initially that while the RO has not applied the legal 
criteria outlined in the previous two paragraphs, the Board 
concludes that as the veteran will not be prejudiced by the 
adjudication reopening the claim that follows, there is no 
need to remand the veteran's claim to the RO for initial 
consideration of the criteria required for reopening claims.  
See Bernard v. Brown, 4 Vet.App. 384, 393 (1993); VAOPGCPREC 
6-92, 57 Fed.Reg. 49744 (1992); VAOPGCPREC 16-92, 57 Fed.Reg. 
49747 (1992).  

Evidence submitted subsequent to the February 1990 rating 
decision includes reports from VA inpatient treatment from 
November 1992 to February 1993 and in April 1996 that contain 
diagnoses of post-traumatic stress disorder.  The clinical 
basis for these diagnoses is not clear from a review of the 
record, and the examiner who conducted a September 1993 VA 
"Post-traumatic Stress Disorder" examination concluded that 
the criteria necessary for a diagnosis of post-traumatic 
stress disorder had not been demonstrated.  However, as the 
evidence before the RO at the time of the February 1990 
rating decision did not include a clinical diagnosis of post-
traumatic stress disorder, and the evidence submitted 
thereafter does include such a diagnosis, the Board concludes 
that sufficient "new" and "material" evidence has been 
submitted to reopen the claim for entitlement to service 
connection for post-traumatic stress disorder.  Hodge, 155 
F.3d 1356, 1359.  

Applying the three tests as outlined in Hodge required to 
reopen claims, it is noted initially that as a current 
disability is one of the elements necessary for a grant of 
service connection, the diagnoses of post-traumatic stress 
disorder are probative to the extent that they potentially 
demonstrate a current disability for which service connection 
may granted.  Secondly, the diagnoses of post-traumatic 
stress disorder certainly represent "new" evidence as the 
evidence of record before the RO at the time of the February 
1990 rating decision did not contain a diagnosis of post-
traumatic stress disorder.  Finally, these diagnoses are felt 
by the Board to be so significant, in light of their 
demonstration of a current disability associated with post-
traumatic stress disorder for which service connection may 
potentially be granted, that this evidence must be considered 
in order to fairly decide the merit of the claim.  Thus, the 
Board concludes that sufficient evidence has been presented 
to reopen the claim for service connection for post-traumatic 
stress disorder.  Hodge, 155 F.3d 1356, 1359. 

Having reopened the claim for service connection for post-
traumatic stress disorder, the Board must next determine 
whether this claim is well grounded, and, if so, whether it 
may be granted.  These matters will be addressed in the 
REMAND portion of this decision.  

II.  Entitlement to Service Connection 
for a Dysthymic Disorder as Secondary to 
the Service-connected Skin Disability

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Applying the pertinent legal criteria to the evidence of 
record, it is noted initially that prior final rating 
actions, as well as a May 1983 Board decision promulgated 
subsequent to these rating actions, denied a claim for 
service connection for a psychiatric disability secondary to 
service-connected disability.  However, as the psychiatric 
diagnosis documented in the record at the time of these 
decisions was somatization disorder, and the diagnosis for 
the current psychiatric disability claimed to be the result 
of the service connected skin disorder is a different 
condition, dysthymic disorder, the issue addressed below 
represents a new claim that must be adjudicated based on a de 
novo review of all the evidence of record.  See Ephraim v. 
Brown, 82 F.3d 399 (Fed.Cir. 1996). 

The veteran has presented sufficient evidence to conclude 
that the claim for service connection for dysthymic disorder 
secondary to a service-connected skin disability is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
credibility of the veteran's evidentiary assertions is 
presumed for making the initial well-grounded determination.  
The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the adjudication of this issue.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A review of the evidence of record indicates that the veteran 
has a service-connected skin disability.  In sworn testimony 
and written contentions of record, it has been argued that 
this skin disability is so embarrassing to the veteran that 
it results in psychiatric impairment.  Highly probative 
objective "positive" evidence supporting these assertions 
is represented by the conclusion of a VA psychologist who 
conducted an examination in May 1996 that the veteran's 
dysthymic condition was "secondary" to his skin condition.  
Additional "positive" evidence in this regard is another 
conclusion by this VA psychologist in March 1997 that the 
veteran's skin disability "aggravated" his dysthymia, and 
that this "aggravation" was "to a certain degree 
permanent." 

While the record contains some "negative" clinical evidence 
suggesting that the veteran's dysthymic disorder is not 
related to his skin disability, this evidence is not so 
probative as to outweigh the "positive" evidence contained 
in the May 1996 and March 1997 opinions discussed above, 
especially in light of the holding in Allen.  Accordingly, 
the Board finds that there is sufficient evidence of record 
to conclude that the veteran's dysthymic disorder is 
proximately due to or the result of his service connected 
skin disability.  As such, the veteran has established that 
he is entitled to service connection for dysthymic disorder 
as secondary to his service connected skin disability.  
38 C.F.R. § 3.310(a) (1999).  In making this determination, 
all reasonable doubt has been resolved in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§ 3.102 (1999); Gilbert, 1 Vet. App. at 49. 

III.  Entitlement to Service Connection 
for an Amputation of the Left Middle 
Finger as Secondary to a Service-
Connected Skin Disability.

A claim for secondary service connection, like all claims, 
must be well grounded.  Reiber v. Brown, 7 Vet. App. 513, 516 
(1995).  The veteran has the initial burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  A well grounded claim is 
one that is plausible, capable of substantiation, or 
meritorious on its own.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  When adjudicating issues such as that addressed 
in this section where the determinative issue involves a 
question of medical causation, i.e., whether the amputation 
of the left middle finger is etiologically linked to the 
service-connected skin disability, competent medical evidence 
in support of the claim is required for the VA to find the 
claim well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

Applying the criteria above to the pertinent facts, the 
veteran has asserted in written contentions and sworn 
testimony that an amputation of the left middle finger, 
performed at a VA medical facility in February 1996, was 
necessitated due to disability associated with the service-
connected skin disorder.  There is no competent medical 
evidence, however, supporting the veteran's assertion with 
regard to the claimed etiologic relationship between his 
service-connected skin disorder and the amputation of his 
left  middle finger, and absent any independent supporting 
clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

Rather than linking the amputation to the service-connected 
skin disability, the chief of the dermatology clinic at a VA 
medical facility, who reviewed the clinical records with 
respect to treatment for the veteran's service connected skin 
disability and his left middle finger amputation, concluded 
in October 1996 that there was no evidence that the service-
connected dyshidrosis and tinea "were in any way responsible 
for the amputation."  It was also stated by a VA physician 
who examined the veteran in January 1998 that it would not be 
possible, "without resorting to pure conjecture," to state 
what the relationship was between the veteran's amputation 
and his service-connected dermatologic condition.  A review 
of the remaining clinical evidence reveals no objective 
evidence linking the veteran's amputation of the left middle 
finger to his service-connected skin disability.  

In short, as the only evidence linking the veteran's left 
middle finger amputation to his service-connected skin 
disability is the veteran's contentions and sworn testimony, 
the claim for service connection for an amputation of the 
left middle finger as secondary to the service-connected skin 
disability is not well-grounded.   Epps, 126 F.3d at 1464; 
Espiritu, 2 Vet. App. at 492, 495.  With respect to 
contentions and sworn testimony that the condition which led 
to the amputation of the left middle finger has "always been 
present" since service, thereby warranting entitlement to 
service connection on a "direct" basis, these assertions 
are insufficient to form a well-grounded claim for service 
connection under as they are not supported by any competent 
medical evidence of record.  Edenfield, 8 Vet.App. at 384, 
388; Caluza, 7 Vet.App. at 498, 506; Espiritu, 2 Vet.App. at 
492, 495.    

In finding this claim to be not well grounded, the obligation 
of the RO under 38 U.S.C.A. § 5103(a) (West 1990) and the 
holding in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995) 
to advise the veteran of the evidence needed to complete his 
application when he has failed to present a well-grounded 
claim has been considered.  The Board concludes that this 
obligation to the veteran was fulfilled by the RO to the 
extent that it has notified the veteran by rating action and 
statement of the case as to the elements of a well-grounded 
claim for service connection.  Moreover, there is no 
indication that there are medical reports that are available 
which would show an etiologic relationship between the 
amputation of the left middle finger and the veteran's 
service connected skin disability or in-service 
symptomatology or pathology.  Ibid.  

IV. Entitlement to an Increased Rating 
for Dyshidrosis of the Hands and Feet 
with Tinea Manum and Pedis.

The Board finds that the veteran's claim for an increased 
evaluation is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the veteran asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also is satisfied that all 
relevant facts have been properly developed with respect to 
this issue and that no further assistance to the veteran is 
necessary in order to comply with the duty to assist as 
required under 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The veteran's service-connected skin disability is currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999), 
the diagnostic code for  eczema.  A 30 percent evaluation is 
provided for eczema manifested by exudation or itching that 
is constant, extensive lesions, or marked  disfigurement.  
The next higher schedular evaluation of 50 percent requires a 
demonstration of ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations, or 
exceptionally repugnant scarring.  Furthermore, an increased 
rating may be granted on an extra-schedular basis when the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (1999).

With the above legal criteria in mind, the pertinent facts 
will be summarized.  Service connection for dyshidrosis of 
the hands and feet with tinea pedis was granted by a June 
1972 rating decision, and a 10 percent rating was assigned 
for this disability under DC 7806.  The service-connected 
skin disability has been rated as 30 percent disabling since 
the promulgation of a December 1979 rating decision.  

A review of the evidence of record indicates the veteran has 
been receiving treatment by the VA for his service-connected 
skin disability on a regular basis.  In this regard, the 
veteran testified at his June 1999 hearing that he goes to 
the dermatology clinic as frequently as twice a month.  Most 
recently, the skin disability was described upon VA 
examination in January 1998 as being manifested by extensive 
yellow hyperkeratotic scaling with fissuring in the palms; 
swelling, tenderness and maceration involving the toes and 
significant hyperkeratosis on the soles of the feet.  In 
pertinent part, the veteran's subjective complaints at this 
examination included swelling of the feet, with scaling and 
splitting of the skin and occasional "oozing."  Similar 
symptomatology was described by the veteran at his June 1999 
hearing.  

While the Board has considered the entire record, the most 
probative evidence is that which pertains to the appeal 
period.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Examining this evidence in light of the sworn testimony 
presented at the veteran's hearing, the Board concludes that 
the severity of the disability associated with the service-
connected skin disability approaches the level required for a 
50 percent rating under DC 7806, and that a 50 percent rating 
for this disability is thus warranted.  In making this 
determination, the Board has found that the significant 
scaling, fissuring, swelling, maceration and tenderness 
demonstrated upon the most recent VA examination is 
equivalent with the "extensive exfoliation or crusting and 
systemic or nervous manifestations" required for a 50 
percent rating required under DC 7806.  All reasonable doubt 
in this regard has been resolved in favor of the veteran, and 
it is noted that while it is unclear whether some of the 
dermatologic disability currently demonstrated in the hands 
and feet is the result of a non-service connected vascular 
condition, the Board has attributed all such disability to 
the service-connected skin disorder in concluding that 
entitlement to a 50 percent rating is warranted.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999); Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  Gilbert, 1 Vet. App. 
at 49. 

As for entitlement to a rating in excess of 50 percent, the 
Board notes that the diagnostic codes pertaining to skin 
disorders codified at 38 C.F.R. § 4.1118 DC 7800-7819 (1999) 
only provide for a such a rating for tuberculosis luposa, a 
condition not shown by the evidence of record.  In addition, 
it has not been demonstrated that the veteran's service-
connected skin disability has caused marked interference with 
employment, necessitated frequent periods of hospitalization, 
or otherwise renders impracticable the regular schedular 
standards.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (1999) is thus not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).



ORDER

Having submitted new and material evidence, the claim for 
entitlement to service connection for post-traumatic stress 
disorder is reopened, and to this extent only, granted.

Service connection for dysthymic disorder as secondary to the 
service connected skin disability is granted, subject to the 
controlling regulations governing the payment of monetary 
awards.

Entitlement to service connection for an amputation of the 
left middle finger as secondary to a service-connected skin 
disability is denied.    

Entitlement to a 50 percent rating for dyshidrosis of the 
hands and feet with tinea manum and pedis is granted, subject 
to the controlling regulations governing the payment of 
monetary awards.

Entitlement to a rating in excess of 50 percent rating for 
dyshidrosis of the hands and feet with tinea manum and pedis 
is denied. 


REMAND

Upon the reopening of a claim on the basis of the receipt of 
new and material evidence, such as the claim for post-
traumatic stress disorder in the decision above, a 
determination must then be made as to whether, based upon all 
the evidence and presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, it may then be 
evaluated on the merits after ensuring that the duty to 
assist pursuant to 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999). 

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (1999).

Evidence necessary to establish occurrence of a recognizable 
stressor during service to support a diagnosis of post-
traumatic stress disorder will vary depending upon whether 
the veteran was engaged in combat with the enemy.  Where it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  However, where the veteran did not 
engage in combat or the claimed stressor is not combat 
related, the record must contain service which corroborates 
the veteran's testimony as to the occurrence of the claimed 
stressor.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

The Board notes that the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) has held that when the VA has constructive knowledge 
of medical records generated by its agency, the VA is 
obligated to obtain any such pertinent treatment records.  
See Bell v. Derwinski, 2 Vet. App. 611, 612- 613 (1992).  In 
this regard, the Board notes that the complete records from 
hospitalization at the VA medical center in Milwaukee, 
Wisconsin from November 1992 to January 1993 and April 1996 
are not available.  These records are "pertinent" to the 
claim for service connection for post-traumatic stress 
disorder to the extent that they may show the clinical basis 
for the diagnoses of post-traumatic stress disorder contained 
in the reports from this hospitalization.  Accordingly, the 
RO will be directed upon remand to ensure that the complete 
records from this treatment are obtained and associated with 
his claims file.  See Bell, 2 Vet. App. at 611, 612- 613.  
For the reasons stated above, this case is REMANDED for the 
following development:

1.  The RO should obtain the complete 
clinical records from the treatment 
rendered the veteran at the VA medical 
center in Milwaukee, Wisconsin from 
November 1992 to January 1993 and April 
1996.  Any other records of VA 
psychiatric treatment should also be 
obtained.  If the search for these 
records has negative results, the claims 
file should be properly documented to 
that effect with the reason why such 
records were not obtained.

2.  The RO should then review the 
evidence of record, including any records 
obtained as a result of the development 
requested above, and determine whether 
the claim for service connection for 
post-traumatic stress disorder is well 
grounded.  

3.  If the RO concludes that the claim 
for service-connection for post-traumatic 
stress disorder is well grounded, the RO 
should contact the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) in an attempt to 
verify whether the veteran's claimed 
stressors occurred, as outlined in the 
veteran's VA Form 21-4138 signed on 
December 18, 1989, and correspondence 
attached thereto.  Unit histories should 
also be requested.

4.  If the RO finds that any of the 
veteran's claimed stressor are verified, 
the veteran should be afforded a VA 
psychiatric evaluation.  A statement 
indicating whether any of the veteran's 
claimed stressors have been verified 
should be forwarded to the examiner.  In 
addition, the claims file should be made 
available to the examiner for review.  
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran has post-
traumatic stress disorder as a result of 
any stressor verified by the RO.  A 
complete rationale for any opinion 
expressed should be provided.

5.  When the requested development has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  If this claim is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded the appropriate period of time 
in which to respond.  Thereafter, the 
appeal should be returned to the Board 
for continuation of appellate review.

The purpose of this REMAND is to obtain additional 
information and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until further notification.

The veteran has the right to submit additional evidence and 
argument with respect to the issue of entitlement to service 
connection for post-traumatic stress disorder.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals






